Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2016

                                     No. 04-16-00370-CR

                                  Robert Michael RIDINGS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 486449
                    The Honorable Crystal D. Chandler, Judge Presiding


                                        ORDER
      The appellee’s motion for extension of time to file its brief is granted.



                                                     _________________________________
                                                     Karen Angelini, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court